Citation Nr: 0706484	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the veteran's 
previously denied claims for service connection.

The veteran appeared before the undersigned Veterans Law 
Judge in a video conference hearing in August 2006 to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection was denied for a back disorder, 
hearing loss, and a lung disorder by Board decision in June 
2002.  

2.  Evidence received since June 2002 does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection; nor does it raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2002 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a back disorder is denied.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for hearing loss is denied.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a lung disorder is denied.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen a 
previously denied claim.  This notice also included the 
information and evidence necessary to substantiate the 
underlying claim of service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Thus, the veteran 
was able to participate effectively in the processing of his 
claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Specifically, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide the veteran a VA examination if the claim is not 
reopened.  

In this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claims.  The veteran 
contends that VA has not fulfilled its duty to assist, 
because his service medical records are not of record.  A 
review of the claims file shows that extensive efforts have 
been made to retrieve any available service medical records.   
The National Personnel Records Center (NPRC) is the primary 
place that houses retired military records.  In July 1994, 
NPRC notified VA that it did not have the veteran's service 
medical records.  It did have, however, relevant morning 
reports from the military medical facility at Fort Jackson, 
South Carolina.  These reports are currently of record.  The 
veteran also alleged treatment at the medical facility at 
Fort Bragg, North Carolina.  In October 1997, that facility 
notified VA that it had no records for this veteran.  In 
March 2001, this was confirmed.  A secondary source of 
military records is the Office of the Surgeon General (SGO), 
which has compiled brief, medical summaries gleaned from in-
service hospitalizations.  In January 1995, NPRC notified VA 
that there were no SGO records for this veteran.  Based on 
these efforts, the Board finds that the RO has fulfilled its 
duty to assist, and that the veteran's service medical 
records are unavailable.

New & Material Evidence

By rating decision in August 1994, the RO denied the 
veteran's service connection claims for back and lung 
disorders and hearing loss.  The veteran appealed the 
decision, and the Board ultimately denied all three claims by 
decision dated in June 2002, because the evidence did not 
support the veteran's contentions that he sustained the 
claimed disorders in service.  The 2002 Board decision is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2001).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  

In support of his claim, the veteran submitted current 
treatment records from VA sources, dated from May 2000 to 
October 2005.  While these records are new, they are not 
material, as they are cumulative and redundant of the 
evidence of record at the time of the Board's June 2002 
denial.  The clinical records serve to show that the veteran, 
in fact, has the diagnoses he claims.  That he has these 
disorders, however, is not at issue.  His claims were 
previously denied because of the fact that there was no 
evidence of injuries in service that could be linked to his 
current disorders.  This new evidence does not relate to that 
unestablished fact.  His testimony in 2005 and 2006 is 
substantially the same as that he gave before the prior Board 
decision.  Thus it is cumulative and redundant and cannot be 
deemed new and material.  The claims are not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a back disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for hearing loss is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a lung disorder is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


